                      Case 20-19836-AJC          Doc 26      Filed 11/01/20          Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
IN RE:                                               §
                                                     §     CASE NO. 20-19836-AJC
MARCO T. BARRIOS                                     §
MARIA BARRIOS                                        §
     DEBTORS                                         §

                                    NOTICE OF ADDRESS CHANGE
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). PLEASE TAKE NOTICE that
the notice address and payment address for the below mentioned Creditor has changed. Please update the case and claims
register with the new information outlined below.


   Specialized Loan Servicing LLC                    12-1                                   6149
            Creditor Name                        Court Claim #                    Last Four Digits of Acct.#



Name and Address where notices should be sent:             Name and Address where payments should be sent:
Specialized Loan Servicing LLC                             Specialized Loan Servicing LLC
6200 S. Quebec Street                                      6200 S. Quebec Street
Greenwood Village, CO 80111                                Greenwood Village, CO 80111
Phone: (800) 315-4757                                      Phone: (800) 315-4757




  Dated: 10/30/2020
                                                         Respectfully submitted,
                                                         Bonial & Associates, P.C.

                                                         /s/ Natalie Lea
                                                         Natalie Lea
                                                         14841 Dallas Parkway, Suite 300
                                                         Dallas, Texas 75254
                                                         (972) 643-6600
                                                         (972) 643-6698 (Telecopier)
                                                         E-mail: POCInquiries@BonialPC.com
                                                         Authorized Agent for Creditor




5123-N-2981
